789 So. 2d 1092 (2001)
Thomas Perry WELLS, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 2D00-1087.
District Court of Appeal of Florida, Second District.
June 20, 2001.
*1093 Thomas Perry Wells, Jr., Sanderson, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Katherine Coombs Cline, Assistant Attorney General, Tampa, for Appellee.
WHATLEY, Acting Chief Judge.
Thomas Perry Wells, Jr., appeals the sentence imposed following his successful motion for postconviction relief. The trial court granted his motion for postconviction relief after finding that Wells was sentenced pursuant to an incorrect scoresheet upon a violation of probation, and it ordered a resentencing hearing. We reverse because Wells was not afforded counsel at resentencing.
An indigent prisoner is entitled to the appointment of counsel at resentencing following a successful motion for postconviction relief. Petkus v. State, 702 So. 2d 590 (Fla. 2d DCA 1997); Behrman v. State, 696 So. 2d 811 (Fla. 2d DCA 1997); State v. Scott, 439 So. 2d 219 (Fla.1983). Accordingly, we reverse and remand for resentencing again after Wells is afforded or waives counsel. See Behrman.
Reversed and remanded for resentencing.
GREEN, J., and DANAHY, PAUL W., (Senior) Judge, Concur.